Mr. Justice Carter, specially concurring: I agree with the conclusion reached in the foregoing opinion on the merits of the case, but I am disposed to think there is reasonable ground for holding that in order to give this court jurisdiction to review the proceedings of the circuit court this writ should have been sued out at the February term, 1918, of this court. I think there is great force in the argument of counsel for the administratrix that the writ of error, under our statute to review the proceedings of the circuit court-in this court, is not a common law writ of error but is more in the nature of an appeal. This court has held that a certiorari proceeding under which the award of compensation by the Industrial Board is reviewed by the circuit court is not a common law certiorari but a statutory one; that all proceedings under the Workmen’s Compensation act are entirely statutory, and that a writ of certiorari awarded by the circuit court, or a suit in chancery provided for under the Workmen’s Compensation act, is not an ordinary common law proceeding but is governed wholly by the statute. (People v. McGoorty, 270 Ill. 610.) It must be conceded that the Workmen’s Compensation act in no way specifically limits the time in which the writ of error should be brought to this court to review the proceedings of the circuit court, and the question here under discussion as to the proper construction of the statute on this point is not free from difficulty. It is one of the many questions that are continually coming before the courts as to the proper construction of statutes where the intention of the legislature is not clearly shown from the wording of the statute. Beyond question, the legislature could have specifically limited the time in which this writ of error could be sued out of this court, either to the next term of the Supreme Court or to three years. It seems to me clear, under the wording of the statutes and the decisions of this court in construing other provisions with reference to the Practice act as to writs of error, that the writ of error referred to in the Practice act is the common law writ' of error and not the statutory one. (Myers v. Newcomb Drainage District, 245 Ill. 140; Erlinger v. St. Louis and O’Fallon Railway Co. 245 id. 304.) The common law writ of error is a writ of right, but the writ in a proceeding of this kind is not a writ of right. It is statutory, and such a writ is not a writ of right. (Loomis v. Hodson, 224 Ill. 147; People v. McGoorty, supra, and cases there cited.) Clearly, the legislature did not intend to make this writ of error a writ of right, because it required as a prerequisite to its issuance that the circuit court should first issue a certificate that the case was one proper to be reviewed by the Supreme Court, or, if the trial court refused to so certify, that the Supreme Court during term time, or one of its judges in vacation, could order a writ of error to issue. In construing a statute on any given question the intention of the legislature is the law. In finding such intention we must gather it from the necessity or reason of the enactment and the meaning of the words, enlarged or restricted according to their real intent. A thing within the intention is regarded within the statute though not within the letter. A thing within the letter is not within the statute if not also within the intention. When the intention can be collected from the statute, words may be modified or altered so as to obviate all inconsistency therewith. In seeking the intention the court will always have regard to existing circumstances, contemporaneous conditions and the interest or want of interest for the adoption of the statute, together with the thing to be remedied and the object sought to be attained. (People v. Highway Comrs. 270 Ill. 141; Warner v. King, 267 id. 82; Hoyne v. Danisch, 264 id. 467.) A statute is passed as. a whole and not in parts or sections, and therefore, in order to get the real intention of the law-makers, the whole act should be studied and construed. (Uphoff v. Industrial Board, 271 Ill. 312; People v. Wren, 4 Scam. 269.) Previous legislation passed on the subject may be helpful, also, in ascertaining the intention of the legislature with reference to the act that is being construed. The Workmen’s Compensation act was first passed in this State in 1911. (Laws of 1911, p. 314.) The provisions for hearing before the arbitrator were somewhat similar to those of the act as it now stands. That law provided that the third arbitrator should be appointed by the county or circuit court of the county where the injury occurred, and also provided in section 10 that the report of the arbitrator should be reviewed in the court that made the appointment by filing, within twenty days after the finding of the arbitrator, a petition asking for a review in said court and filing a good and sufficient bond approved by the court. There was no provision in the statute at that time with reference to reviewing the finding of the county or circuit court in that regard. The act was amended in 1913, providing for the Industrial Board substantially as in the present act, and further providing that the Supreme Court should have the power to review the questions of law involved in any such decision if application for such review by this court was made by the aggrieved party within thirty days after the decision or after the filing of a correct statement of facts or a stenographic report with the Industrial Board. (Laws of 1913, par. f, p. 349.) This court held that this provision for a review directly by this court of the decision of the Industrial Board was unconstitutional, (Courier v. Simpson Construction Co. 264 Ill. 488,) and that the only .way to review the decision of the Industrial Board in court was by the common law writ of certiorari. At the next session of the legislature this provision of the Workmen’s Compensation act was amended so as to provide that the circuit court of the county where the parties defendant in a proceeding of this kind were found could review by writ of certiorari the finding of the Industrial Board, and also to provide that the judgment or decree of the circuit court could only be reviewed by the Supreme Court by writ of error upon the certificate of the trial court that the case was one proper to be reviewed by the Supreme Court, or if the trial court certified that it was not one proper to be reviewed by the Supreme Court, the Supreme Court, in its discretion, could order the writ of error to issue. (Laws of 1915, p. 410.) This amended act also provided that a copy of the decision of the Industrial Board could be entered in the circuit court of the county in which the accident occurred by either of the parties on fifteen days’ notice to the other parties as to rhe making of such application for an entry of judgment. The amended act of 1915 also provided that within eighteen months after the agreement or award had been decided upon, as stated therein, such award or agreement might be reviewed by the Industrial Board at the request of either employer or employee on the ground that the disability of the employee had recurred, increased, diminished or ended, fifteen days’ notice being given as to the hearing on this review. There are several other provisions of this amended act indicating that the legislature intended to have a final decision in the matter of the award quickly disposed of. The act was again amended at the last session of the legislature, providing that if the trial court refused to certify that the cause was one proper to be heard by the Supreme Court, the Supreme Court in term time, or one of the judges of that court in vacation, could order the writ to issue for the review of the proceedings of the circuit court. Both the amendment of 1915 and the amendment of 1917 provided that the review in the circuit court by writ of certiorari or by chancery proceedings must be commenced within twenty days of the receipt of notice of the decision of the board of arbitration. Having in mind the history of the legislation in this State on this subject, the various provisions that have been made for the speedy disposition of the hearing in the lower court, and the attempt of the legislature by the act of 1913 to obviate a hearing by intervening courts and requiring any review to be made directly by the Supreme Court within thirty days from the rendering of the decision, and the various provisions now found in the amended act with reference to the speedy disposition of the hearing, both before and after review, it seems most unreasonable to believe that the legislature intended the whole matter could be held in abeyance during the three years in which the statute provides that a common law writ of error may be issued out of this court to review the judgment of the trial court. Such an intention would render uncertain the final disposition of the case until after the three years had expired. If the legislature had ever had its attention called to this question it surely could not have allowed three years for such review in view of the other provisions in the .act, which show clearly that it intended to have a speedy disposition of the proceedings, so that the injured person,—or, if he was dead, his beneficiaries,—could have quick relief under the provisions of the act. As this court has said in a recent decision, the act was passed for the purpose of speedily disposing of claims for injuries with as little expense as possible. (Louisville and Nashville Railroad Co. v. Industrial Board, 282 Ill. 136.) Section 100 of the present Practice act provides that appeals cannot be taken from the decisions of trial courts to the Supreme Court more than twenty days after the date of the entry of the judgment, and that not more than fifty days may intervene between the date of the entering of such order and the term of this court to which the appeal is taken. While the Workmen’s Compensation act calls this proceeding to review, a “writ of error,” yet it is not á common law writ of error, because it can only be issued on the order of the trial judge or the Supreme Court or one of the judges thereof, and it is therefore not a matter of right but a matter of discretion of the court or judge, and is practically an appeal allowed in the discretion of the court or judge rather than a common law writ of error. The conclusion reached in this opinion, it seems to me, leads to an unreasonable conclusion as to the enforcement of this law in making the decision of the trial court subject to the common law writ of error. When great inconvenience or absurd consequences will result from a particular construction of a statute, that construction should be avoided unless the meaning of the legislature be so plain and manifest that avoidance is impossible. Considering all the provisions of the Workmen’s Compensation- act together, it seems to me that it was the plain intention of the legislature that there should be a speedy, final disposition of all claims for injuries coming within those provisions. It is as reasonable from the letter of the statute to hold that section ioo of the Practice act should apply as to the time in which a statutory writ of error should be sued out, as it is to hold that section 117, as to common law writs of error, applies to this statutory writ of error. To construe section 100 as applying here is in full harmony with all the other provisions of the Workmen’s Compensation act, and carries out, beyond question, the spirit and purpose of that act. That being so, it would seem that it should be held that this writ of error should have been sued out and brought to the February term, 1918, of this court, and not having been brought until the April term,—long-after the fifty days expired from the entry of the former judgment,—that this court is without jurisdiction to review the proceedings under the statutory writ.